DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment received 06/09/2022.

In the response to the Non-Final Office Action 03/09/2022, the applicant states that No claims have been amended. Claims 1-4, 6, and 8-12 remain pending in this application.

No claims have been amended. In summary, claims 1-4, 6, and 8-12 are pending in current application.

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive. 
Regarding to claim 1, the applicant argues that the cited prior does not teach “a change in distance from the product line is utilized by the artificial intelligence to learn at least one of the measurement of the product and the description of the product and associate to the image of the product captured by the image capture device” as recited in claim 1. The arguments have been fully considered, but they are not persuasive. The examiner cannot concur with the applicant for following reasons:
Swafford (US 20050168345 A1, hereafter ‘345) discloses “wherein a change in distance from the product line is utilized by the artificial intelligence”. For example, in paragraph [0048], Swafford (‘345) teaches determining the amount of product on the shelf without the need to manually count the product. In paragraph [0069], Swafford (‘345) teaches the store computer 90, i.e. artificial intelligence, queries a particular controller about the position of the associated pusher 25; Swafford (‘345) further teaches determining a pusher code reflecting the position of the pusher 25, i.e. distance changes; Swafford (‘345) further more teaches the store computer, i.e. artificial intelligence, determines the inventory level of a product. In Fig. 10 and paragraph [0136], Swafford (‘345) teaches determining and calculating the distance between the front of the shelf and the last product in a particular facing. In paragraph [0084], Swafford (‘345) teaches the calculation of product can be accomplished through the use of a database of products and relevant dimensions of a product, i.e. description of the product. In paragraph [0080], Swafford (‘345) teaches the change in position of the pusher 25 was greater. In paragraph [0084], Swafford (US 20050168345 A1, hereafter ‘345) teaches the position of the pusher 25 is used to calculate the quantity of remaining products based on a later position of the pusher 25.
Swafford (‘930) discloses “to learn at least one of the measurement of the product and the description of the product and associate to the image of the product captured by the image capture device”. And, Swafford (‘930) further discloses “to learn at least one of”.  For example, in Fig. 1a and paragraph [0068], Swafford (‘930) teaches scanning a representation on the indicia strip 21 that reflects the pusher 25 being in that position. In paragraph [0144], Swafford (‘930) teaches the known dimension of the products. In paragraph [0197], Swafford (‘930) teaches to scan the product on the shelf. In paragraph [0236], Swafford (‘930) teaches processor 2404 determines a depth dimension of a product based upon one or more discrete motions of the pusher 1804; Swafford (‘930) further teaches after repeated instances of products being removed from the display management system 1800, processor 2404 executes one or more processes to recognize a consistent distance moved by pusher 1804, and from this recognized distance, infer a depth dimension of a product. In Fig. 29 and paragraph [0286], Swafford (‘930) teaches products images and distance between products as illustrated in Fig. 29. In Fig. 43 and paragraph [0388], Swafford (‘930) teaches displaying static images of products and streaming video of products. In paragraph [0390], Swafford (‘930) teaches display static images of products and stream video of products. In paragraph [0396], Swafford (‘930) teaches a static image of a product; Swafford (‘930) further teaches streaming video of a product. 

	Claims 2-4, and 6-12 are not allowable due to the newly cited art and the similar reason as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Swafford (US 20050168345 A1, hereafter ‘345) in view of Swafford (US 20110282768 A1, hereafter ‘768), and further in view of Swafford (US 20160134930 A1, hereafter ‘930).
Regarding to claim 1 (Previously Presented), Swafford (‘345) discloses a product counting system ([0015]: a store computer system to determine inventory in real time; Fig. 1a; [0038-0039]), comprising:
an intelligent module comprising a processor ([0111]: a microprocessor; [0114]: microprocessor), beam module 108 ([0115]: laser sensors is beam module and is used to determine the distance between a reflector on a pusher and a transmitter/receiver.), and an artificial intelligence ([0069]: the store computer 90 queries a particular controller about the position of the associated pusher 25; the store computer determines the inventory level of a product; [0071]: updates in response to queries from the vendor's computer; [0073]: the aggregate amount of product on all the store shelves is determined), and movement module (Fig. 1a; [0111]: a system for determining the location of a pusher... wherein the pusher moves product forward; [0112]: measure the distance between the front of the shelf and the pusher; Fig. 1a; [0114]: the pusher system); and 
an image capturing device (Swafford (‘345): Fig. 1a; [0039]: the sensor assembly 30 scans a representation; Fig. 4; [0074]: the security camera; [0115]: reflective laser sensors; the combination of camera and laser sensors are capturing device) configured to
capture an image of a product closest to the intelligent module (Swafford (‘345); Fig. 1a; [0039]: scan a representation that reflects the pusher 25 being in first position; [0115]: optical displacement measurement sensors and reflective laser sensors; [0119]: the pusher 725 is located closer to the front of the shelf; [0142]: the contacts are spaced closer together near the front side 806 of the shelf 801),
wherein the processor is configured to:
determine, based on information received from one or more of an accelerometer, the image capturing device, or a movement sensor, a movement of one or more products in a product line (Fig. 1a; [0038]; [0043]: determine the position of the pusher 25 based on the data received from sensor assembly, i.e. a movement sensor; [0049]: determine the actual number of product on the shelf for a wide variety of product dimensions based on the sensor assembly; [0079]: the sensor assembly includes timing device and is a movement sensor; determine whether the rate of movement of pusher 25 exceeds a preset level based on the sensor assembly; [0111]: determine the location and movement of the pusher and products with an indicia strip and sensor; determine the number of products in the facing; [0112]-[0115]: track of pusher... wherein a pusher moves product forward with a biasing method such as gravity or magnetism.), wherein the product line increases or decreases by adding or removing product ([0067]: when a product is removed from the shelf, the product line decreases; [0140]: as products are removed the pusher travels forward), and wherein a distance between the product line and the product counting system is determined by the processor utilizing the beam module ([0111]-[0115], [0140]: processing device determines the distance between the pusher and the front side of the shelf with the transmitter/receiver using a beam module, i.e. a laser, to determine the number of products in a particular facing of a pusher track.); and
wherein a change in distance from the product line is utilized by the artificial intelligence ([0048]: determine the amount of product on the shelf without the need to manually count the product; Fig. 10; [0136]: determine and calculate the distance between the front of the shelf and the last product in a particular facing; [0084]: calculation of product can be accomplished through the use of a database of products and relevant dimensions of a product, i.e. description of the product; [0080]: the change in position of the pusher 25 was greater; [0084]: the position of the pusher 25 is used to calculate the quantity of remaining products based on a later position of the pusher 25).
Swafford (‘345) fails to explicitly disclose: 
wherein the product line increases by adding product;
 to learn at least one of the measurement of the product and the description of the product, and associate to the image of the product captured by the image capture device.
In same field of endeavor, Swafford (‘768) teaches:
determine, based on information received from one or more of an accelerometer, an image capturing device, or a movement sensor, a movement of one or more products in a product line ([0084]: the sensor assembly 30 includes a timing device 70; the sensor assembly 30 is a movement sensor; determine whether the rate of movement of pusher 25 exceeds a preset level based on the sensor assembly 30; [0122]: the movement of the pusher 725; [0127]: the capacitive proximity sensor reacts to the changes in capacitance caused by the movement of the pusher in relation to the sensor; Fig. 11; [0145]: as products are removed and the pusher 825 travels forward based on the information of sensing devices, i.e. the sensing devices are released and open).
wherein the product line increases by adding product ([0011]: additional product needs to be placed on the shelf; [0089], [0145], [0158], store computer can provide a calculation of the current quantity of product... as products are removed the pusher travels forward... when one product is added the thickness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swafford (‘345) to include determine, based on information received from one or more of an accelerometer, an image capturing device, or a movement sensor, a movement of one or more products in a product line; wherein the product line increases by adding product as taught by Swafford (‘768). The motivation for doing so would have been to accurately determine the effectiveness of in-store promotions; to make more accurate decisions regarding the need to order additional product; to make more accurate order without the need for laborious counting of products on the shelf as taught by Swafford (‘768) in paragraphs [0010], [0067], and [0075].
Swafford (‘345) in view of Swafford (‘768) fails to explicitly disclose:
to learn at least one of the measurement of the product and the description of the product, and associate to the image of the product captured by the image capture device.
In same field of endeavor, Swafford (‘930) teaches:
to learn at least one of the measurement of the product and the description of the product ([0236]: processor 2404 determines a depth dimension of a product based upon one or more discrete motions of the pusher 1804; after repeated instances of products being removed from the display management system 1800, processor 2404 executes one or more processes to recognize a consistent distance moved by pusher 1804, and from this recognized distance, infer a depth dimension of a product), and associate to the image of the product captured by the image capture device (Fig. 1a; [0068]: scan a representation on the indicia strip 21 that reflects the pusher 25 being in that position; [0144]: the known dimension of the products; [0242]: capture one or more images; [0396]: create a dynamic display that spans across the user interfaces, products, and packages of multiple continuous display shelf edge label devices; a static image of a product; streaming video of a product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swafford (‘345) in view of Swafford (‘768) to include to learn at least one of the measurement of the product and the description of the product, and associate to the image of the product captured by the image capture device as taught by Swafford (‘930). The motivation for doing so would have been to determine a depth dimension of a product; to infer a depth dimension of a product to be utilized in determining a number of products removed from the display management system as taught by Swafford (‘930) in paragraph [0236].

Regarding to claim 2 (Previously Presented), Swafford (‘345) in view of Swafford (‘768) and Swafford (‘930) discloses the product counting system of claim 1, wherein the product counting system receives power via at least one of a wired and a wireless charge (Swafford (‘345): Fig. 2a; [0054]: a power source; a long life battery; a wired power supply, or a solar panel; Fig. 2C; [0058]).

Regarding to claim 3 (Previously Presented), Swafford (‘345) in view of Swafford (‘768) and Swafford (‘930) discloses the product counting system of claims 2, further comprising a battery, WIFI charging, coil, solar cells, electric plug connection, and/or wireless charge (Swafford (‘345): Fig. 2a; [0054]: a power source; a long life battery; a wired power supply, or a solar panel; Fig. 2C; [0058]).

Regarding to claim 4 (Previously Presented), Swafford (‘345) in view of Swafford (‘768) and Swafford (‘930) discloses the product counting system of claims 3, wherein the intelligent module is further configured to communicate with a product system (Swafford (‘345): [0057]: provide the pusher code to the communication control 157; Fig. 2C; [0058]: communication control; Fig. 3; [0059]: the store computer contains a product recognition module; a product system is shown in the right side of Fig 3; the central access point 85 is connected to the store computer 90 and provides the data received from the access point 80 to the store computer 90; Fig. 3; [0060]: communicate over wires; Fig. 3; [0062]: recognize and send alerts).

Regarding to claim 6 (Previously Presented), Swafford (‘345) in view of Swafford (‘768) and Swafford (‘930) discloses the product counting system of claim 1, 
Swafford (‘345) in view of Swafford (‘768) and Swafford (‘930) further discloses wherein the image capturing device is utilized to determine the product line and determine the distance between the product line and the product counting system (Swafford (‘768); [0049]: an optical infrared or visible light LED retro-reflective sensor array can be used; [0051]: scan at least 64 representations associated with 64 positions of the pusher 25; the distance of travel of the pusher 25 and the expected size of the product; [0116]: measure the distance between the front or rear of a shelf and the pusher or the final product in a facing of products; [0120]: optical displacement measurement sensors and reflective laser sensors are used to determine distance; [0127-0129]: measure the distance between the front of the shelf and the pusher or the final product in a facing of products).
Swafford (‘345) in view of Swafford (‘768) and Swafford (‘930) further more discloses wherein the image capturing device is utilized to determine the product line and determine the distance between the product line and the product counting system (Swafford (‘345): [0048-0049]: determine the amount of product on the shelf, i.e. product line, without the need to manually count the product; [0084]: initialize product dimensions; [0111]: measure the distance between the front or rear of a shelf and the pusher or the final product in a facing of products; the distance between the shelf front and the last product in a facing; [0112]: measure the distance between the front of the shelf and the pusher; [0114]: calculate the distance between the transmitter and the receiver; [0115]: initializing the counting system by determining initial product distance utilizing laser and laser sensors, i.e. lidar beam; [0119]: determines the distance between the transmitter and the receiver; [0111]-[0115], [0140]: processing device determines the distance between the pusher and the front side of the shelf with the transmitter/receiver using a beam module, i.e. a laser, to determine the number of products in a particular facing of a pusher track).

Regarding to claim 8 (Previously Presented), Swafford (‘345) in view of Swafford (‘768) and Swafford (‘930) discloses the product counting system of claims 1, wherein the processor is further configured to determine the movement of the one or more products based information received from an infrared device or a light sensor (Swafford (‘345): [0044]: an optical infrared or visible light LED retro-reflective sensor array;  [0052]: the sensor 50 includes, but is not limited to, an optical infrared or visible light LED retro-reflective sensor; [0079]: the sensor assembly; the rate of movement of pusher).

Regarding to claim 9 (Previously Presented), Swafford (‘345) in view of Swafford (‘768) and Swafford (‘930) discloses the product counting system of claim 8, wherein the processor is configured to: 
trigger the product counting system to calculate the movement of the product line and to determine initial product line distance or location based on the determined movement of the one or more products in the product line (Swafford (‘345): [0084]: calculation of product can be accomplished through the use of a database of products and relevant dimensions of a product, i.e. description of the product; Fig. 7; [0095-0102]: steps from 610-685; Fig. 8; [0103]: setup controller; Fig. 10; [0136]: determine and calculate the distance between the front of the shelf and the last product in a particular facing), and wherein use the calculated movement to determine the size of the product in the product line by averaging the movement of the product counting system over time and without utilizing external resources (Swafford (‘345): [0048]: determine thickness, and the amount of product on the shelf without the need to manually count the product; [0049]: determine the actual number of product on the shelf for a wide variety of product dimensions; Fig. 2a; [0067]: when a product is removed from the shelf, the pusher 25 will move; [0084]: determine the relevant dimensions of a product; [0114], [0115], [0140]; Claim 40: calculate the quantity of remaining products in the pusher track with extrapolation techniques... store computer determines the amount of product removed based on a comparison of distance a pusher assembly moves; [0130]: the dimensions is determined).

Regarding to claim 10 (Previously Presented), Swafford (‘345) in view of Swafford (‘768) and Swafford (‘930) discloses the product counting system of claim 9, wherein the image capturing device comprises a fixed focus camera, a video recorder, bar code reader or an infrared device to learn the measurement or type of the product (Swafford (‘345): [0052]: the sensor 50 includes, but is not limited to, an optical infrared or visible light LED retro-reflective sensor; Fig. 4; [0074]: the security camera; [0079]: the sensor assembly; [0115]: reflective laser sensors).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swafford (US 20050168345 A1, hereafter ‘345) in view of Zalewski (US 20150348327 A1), and further in view of Swafford (US 20160134930 A1, hereafter ‘930).
Regarding to claim 11 (Previously Presented), Swafford (‘345) discloses a product counting method utilizing a product counting system, comprising:
initializing the product counting system by determining initial product line distance utilizing a lidar beam or an image capturing device (Swafford (‘345): [0115]: initializing the counting system by determining initial product distance utilizing laser and laser sensors, i.e. lidar beam; [0084]: initialize product dimensions; Fig. 7; [0095-0097]: initialize the counting system from steps 610-650; Fig. 8; [0111]: numerous additional methods exist for measuring the distance between the front or rear of a shelf and the pusher or the final product in a facing of products; Fig. 10; [0136]: determine and calculate the distance between the front of the shelf and the last product in a particular facing), wherein the initial product line distance is a distance between an of the product line and the product counting system (Swafford (‘345): [0048-0049]: determine the amount of product on the shelf, i.e. product line, without the need to manually count the product; [0084]: initialize product dimensions; [0111]: measure the distance between the front or rear of a shelf and the pusher or the final product in a facing of products; the distance between the shelf front and the last product in a facing; [0112]: measure the distance between the front of the shelf and the pusher; [0114]: calculate the distance between the transmitter and the receiver; [0115]: initializing the counting system by determining initial product distance utilizing laser and laser sensors, i.e. lidar beam; [0119]: determines the distance between the transmitter and the receiver; [0111]-[0115], [0140]: processing device determines the distance between the pusher and the front side of the shelf with the transmitter/receiver using a beam module, i.e. a laser, to determine the number of products in a particular facing of a pusher track):
determining a movement has occurred utilizing a sensor ([0115]: laser sensors is beam module and is used to determine the distance between a reflector on a pusher and a transmitter/receiver; Fig. 1a; [0038], [0111 ]-[0115]: track of pusher... wherein a pusher moves product forward with a biasing method such as gravity or magnetism; [0140]: as products are removed the pusher travels forward), when movement occurs, determine the distance moved utilizing a lidar beam to determine a current distance of the product line from the product counting system ([0043]: use the signal to determine the position of the pusher; [0048]: the position of the pusher 25 could be used to determine the amount of product on the shelf; Fig. 1a; [0038], [0111 ]-[0115]: track of pusher... wherein a pusher moves product forward with a biasing method such as gravity or magnetism; [0115]: laser sensors is beam module and is used to determine the distance between a reflector on a pusher and a transmitter/receiver; Fig. 10; [0136]: determine and calculate the distance between the front of the shelf and the last product in a particular facing); and
determine the number of products added or removed by utilizing a product size and the distance moved ([0048]: the position of the pusher is used to determine the amount of product on the shelf; Fig. 2a; [0067]: when a product is removed from the shelf, the pusher 25 will move; [0084], [0114], [0140]; Claim 40: calculate the quantity of remaining products in the pusher track with extrapolation techniques... store computer determines the amount of product removed based on a comparison of distance a pusher assembly moves), wherein artificial intelligence is utilized to learn at least one of the measurement of the product and the description of the product ([0048]: learning by determining the amount of product on the shelf without the need to manually count the product; [0069]: the store computer 90 is artificial intelligence; the store computer 90 learns and queries a particular controller about the position of the associated pusher 25; the store computer learns and determines the inventory level of a product; [0071]: updates in response to queries from the vendor's computer; [0073]: the aggregate amount of product on all the store shelves is determined;  [0084]: learning and calculation of product can be accomplished through the use of a database of products and relevant dimensions of a product, i.e. description of the product; Fig. 10; [0136]: determine and calculate the distance between the front of the shelf and the last product in a particular facing);
capturing, by the image capturing device, an image of a product closest to the intelligent module (Swafford (‘345): Fig. 1a; [0039]: scan a representation that reflects the pusher 25 being in first position; Fig. 4; [0074]: the security camera; [0115]: reflective laser sensors; the combination of camera and laser sensors are capturing device; [0115]: optical displacement measurement sensors and reflective laser sensors), and
the change in position (Swafford; ‘345: [0097]: determine the dimension; [0106]: the product dimension is determined; [0111]: calculate the number of products in the facing based on the known dimension of the products; measure the distance between the front or rear of a shelf and the pusher or the final product in a facing of products; the distance between the shelf front and the last product in a facing; [0112]: position and distance; dimension is equal to a distance divided by number; [0130]: the dimensions of the products).
Swafford (‘345) fails to explicitly disclose: 
a sensor is an accelerometer;
determining the product size based on the change in position, and associating the product size with the image of the product captured by the image capture device.
In same field of endeavor, Zalewski teaches a sensor is an accelerometer ([0060]: accelerometers, gyroscopes, and magnetometers; [0098]: accelerometer data from the HMD is used to determine movement; [0125]: motion detection with accelerometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swafford (‘345) to include a sensor is an accelerometer as taught by Zalewski. The motivation for doing so would have been to determine movement and detect motion as taught by Zalewski in paragraphs [0060], [0098], and [0125].
Swafford (‘345) in view of Zalewski fails to explicitly disclose:
determining the product size based on the change in position, and associating the product size with the image of the product captured by the image capture device.
In same field of endeavor, Swafford (‘930) teaches:
determining the product size based on the change in position ([0236]: processor 2404 determines a depth dimension of a product based upon one or more discrete motions of the pusher 1804; after repeated instances of products being removed from the display management system 1800, processor 2404 executes one or more processes to recognize a consistent distance moved by pusher 1804, and from this recognized distance, infer a depth dimension of a product), and associating the product size with the image of the product captured by the image capture device (Fig. 1a; [0068]: scan a representation on the indicia strip 21 that reflects the pusher 25 being in that position; [0144]: the known dimension of the products; [0242]: capture one or more images; [0396]: create a dynamic display that spans across the user interfaces, products, and packages of multiple continuous display shelf edge label devices; a static image of a product; streaming video of a product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Swafford (‘345) in view of Zalewski to include determining the product size based on the change in position, and associating the product size with the image of the product captured by the image capture device as taught by Swafford (‘930). The motivation for doing so would have been to determine a depth dimension of a product; to infer a depth dimension of a product to be utilized in determining a number of products removed from the display management system as taught by Swafford (‘930) in paragraph [0236].

Regarding to claim 12 (Previously Presented),  Swafford (‘345) in view of Zalewski and Swafford (‘930) discloses the product counting method of claim 11, wherein the image capturing device captures an image and the image is utilized to determine if there is no products in the product line (Swafford (‘345): ([0111]-[0115], [0140]: processing device determines the distance between the pusher and the front side of the shelf with the transmitter/receiver using a beam module, i.e. a laser, to determine the number of products in a particular facing of a pusher track; Fig. 2a; [0067]: when a product is removed from the shelf, the pusher 25 will move; [0084], [0114], [0140]; Claim 40: calculate the quantity of remaining products in the pusher track with extrapolation techniques... store computer determines the amount of product removed based on a comparison of distance a pusher assembly moves; the quantity of remaining products may be zero).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616